DETAILED ACTION
	For this Office action, Claims 1-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for monitoring an osmosis membrane separation process that fluoremetrically analyzes an osmosis membrane feed stream dosed with a bolus of fluorescent tracer, fluoremetrically analyzes a resulting permeate stream generated by the osmosis membrane, determines a concentration of said tracer in both the feed stream and the permeate stream and determines an efficiency of the osmosis membrane based on the respective determined concentrations. This judicial exception is not integrated into a practical application because the method does not use the determination of efficiency (or any of the determinations) for a utility or application regarding the membrane or the associated feed/permeate streams, as the final product of the method as claimed is only said determination of the efficiency of said membrane. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations that are considered practical (the membrane and associated streams and the introduction of a tracer into the feed stream) are well known in the art.  See Cohen et al. (herein referred to as “Cohen”, US Pat Pub. 2015/0001139), which provides evidence that these features are routine and conventional.  For these reasons, the claims are rejected under 35 U.S.C. 101 for being considered directed to an abstract idea without significantly more.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (herein referred to as “Cohen”, US Pat Pub. 2015/0001139).
Regarding instant Claim 1, Cohen discloses a method for monitoring an osmosis membrane separation process (Abstract; membrane integrity monitoring system and method of using said system) comprising:  introducing a bolus of fluorescent tracer into a feed stream (Figure 2; Paragraph [0067]; system 200 with dosing unit 210 for introduction of molecular marker 208 into feed stream at point 214); contacting an osmosis membrane with the feed stream, thereby generating a permeate stream and a concentrate stream (Figure 2; Paragraph [0066]; Paragraph [0109]; RO membrane system 204 with permeate stream and retentate stream); fluorometrically analyzing the feed stream and determining therefrom a measured concentration of the fluorescent tracer in the feed stream over a first period of time corresponding to the bolus (Figure 2; Paragraph [0066]; molecular marker detector 218 monitors feed stream); fluorometrically analyzing the permeate stream and determining therefrom a measured concentration of the fluorescent tracer in the permeate stream over a second period of time corresponding to the bolus (Figure 2; Paragraph [0066]; detector 202 monitors permeate stream concentration of marker); determining a flow rate-independent cumulative-time concentration of the fluorescent tracer in the feed stream based on the measured concentration of the fluorescent tracer in the feed stream over the first period of time (Figure 2; Figure 17; Paragraph [0023]; Paragraph [0056]; Paragraph [0066]; Paragraph [0067]; Paragraph [0068]; marker feed concentration is monitored and analyzed); determining a flow rate-independent cumulative-time concentration of the fluorescent tracer in the permeate stream based on the measured concentration of the fluorescent tracer in the permeate stream over the second period of time (Figure 2; Figure 17; Figure 18; Paragraph [0023]; Paragraph [0056]; Paragraph [0066]; Paragraph [0067]; Paragraph [0068]; marker permeate concentration is monitored and analyzed); and determining an efficiency of the osmosis membrane based on comparison of the flow rate-independent cumulative-time concentration of the fluorescent tracer in the feed stream to the flow rate-independent cumulative-time concentration of the fluorescent tracer in the permeate stream (Figure 17; Paragraph [0063]; Paragraph [0066]; Paragraph [0068]; Paragraph [0119]; monitoring of markers done to determine membrane integrity to determine potential breach of membrane).  
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Cohen further discloses wherein the introducing the bolus of fluorescent tracer comprises introducing the fluorescent tracer for a period of time ranging from 1 second to 60 minutes (Paragraph [0088]; duration of pulses can last within the 1 second to 60 minutes range).
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Cohen further discloses wherein introducing the fluorescent tracer for a period of time ranging from 30 seconds to 5 minutes (Paragraph [0088]; duration of pulses can last within the 30 second to 5 minute range).  
Regarding instant Claim 4, Claim 1, upon which Claim 5 is dependent, has been rejected above.  Cohen further discloses wherein introducing the bolus of fluorescent tracer into the feed stream at a substantially constant rate (Paragraph [0154]; fixed dosage rate of fluorescent tracer).
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  Cohen further discloses wherein fluorometrically analyzing the feed stream over the first period of time corresponding to the bolus comprises fluorometrically analyzing the feed stream for a time within a range from 0 to 60 minutes following initial introduction of the bolus of fluorescent tracer (Paragraph [0055]; Paragraph [0066]; Paragraph [0088]; continuous monitoring performed on feed stream with discreet dosing of marker within time range), and fluorometrically analyzing the permeate stream over the second period of time corresponding to the bolus comprises fluorometrically analyzing the permeate stream for a time within a range from 0 to 240 minutes following initial introduction of the bolus of fluorescent tracer (Paragraph [0055]; Paragraph [0066]; Paragraph [0088]; continuous monitoring performed on permeate stream with discreet dosing of marker within time range).  
Regarding instant Claim 6, Claim 5, upon which Claim 6 is dependent, has been rejected above.  Cohen further discloses wherein the second period of time is the same as the first period of time (Figure 2; Figure 17; Paragraph [0023]; Paragraph [0056]; Paragraph [0066]; Paragraph [0067]; Paragraph [0068]; Paragraph [0088]; constant monitoring would allow for simultaneous monitoring of feed stream and permeate stream).
	Regarding instant Claim 7, Claim 5, upon which Claim 7 is dependent, has been rejected above.  Cohen further discloses wherein the second period of time is shifted from the first period of time by at least 1 minute (Figure 2; Figure 17; Paragraph [0023]; Paragraph [0056]; Paragraph [0066]; Paragraph [0067]; Paragraph [0068]; Paragraph [0088];  Paragraph [0184]; continuous monitoring provided, wherein flow of marker through system would provide a delay/shift in marker values; dosing and corresponding monitoring performed within time range).  
	Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  Cohen further discloses wherein determining the flow rate-independent cumulative-time concentration of the fluorescent tracer in the feed stream comprises integrating an area under a curve of the measured concentration of the fluorescent tracer in the feed stream over the first period of time (Figure 18; Paragraph [0119]; see functions related to curve in Figure 18 including feed parameters). 
	Regarding instant Claim 9, Claim 1, upon which Claim 9 is dependent, has been rejected above.  Cohen further discloses wherein determining the flow rate-independent cumulative-time concentration of the fluorescent tracer in the permeate stream comprises integrating an area under a curve of the measured concentration of the fluorescent tracer in the permeate stream over the second period of time (Figure 18; Paragraph [0119]; see functions related to curve in Figure 18).  
	Regarding instant Claim 10, Claim 1, upon which Claim 10 is dependent, has been rejected above.  Cohen further discloses wherein determining the efficiency of the osmosis membrane based on comparison of the flow rate-independent cumulative-time concentration of the fluorescent tracer in the feed stream to the flow rate-independent cumulative-time concentration of the fluorescent tracer in the permeate stream comprises determining the efficiency according to an equation:  R=1-Cp/CF wherein R is the efficiency of the osmosis membrane at rejecting the fluorescent tracer, C-p is the flow rate-independent cumulative-time concentration of the fluorescent tracer in the permeate stream, and CF is the flow rate-independent cumulative-time concentration of the fluorescent tracer in the feed stream (Figure 9; Paragraph [0112]; see equation).
	Regarding instant Claim 11, Claim 1, upon which Claim 11 is dependent, has been rejected above.  Cohen further discloses wherein the feed stream comprises a waste water stream (Paragraph [0005]; wastewater applications).  
	Regarding instant Claim 12, Claim 1, upon which Claim 12 is dependent, has been rejected above.  Cohen further discloses wherein the fluorescent tracer is an inert fluorescent tracer (Paragraph [0108]; fluorescent markers do not affect feed water quality).  
	Regarding instant Claim 13, Claim 1, upon which Claim 13 is dependent, has been rejected above.  Cohen further discloses wherein the bolus of fluorescent tracer introduced into the feed stream is effective to cause the flow rate-independent cumulative concentration of the fluorescent tracer in the feed stream to range from 1 ppm-sec to 50,000 ppm-sec (Paragraph [0088]; concentration of dosages may be within the claimed ranges).  
	Regarding instant Claim 14, Cohen discloses a system (Abstract; membrane integrity monitoring system) comprising:  a fluorescent tracer pump configured to introduce a bolus of fluorescent tracer into a feed stream (Figure 2; Paragraph [0067]; system 200 with dosing unit/pump 210 for introduction of molecular marker 208 into feed stream at point 214); a reverse osmosis membrane configured to separate the feed stream into a permeate stream and a concentrate stream (Figure 2; Paragraph [0066]; Paragraph [0109]; RO membrane system 204 with permeate stream and retentate stream); one or more fluorometers configured to fluorometrically analyze the feed stream and the permeate stream (Figure 2; Paragraph [0066]; molecular marker detector 218/202 monitors feed stream and permeate stream); and a controller communicatively coupled to the one or more fluorometers (Figure 2; Paragraph [0067]; controller 212), wherein the controller is configured to:  control the one or more fluorometers to fluorometrically analyze the feed stream and determine therefrom a measured concentration of the fluorescent tracer in the feed stream over a first period of time corresponding to the bolus (Figure 2; Paragraph [0066]; molecular marker detector 218 monitors feed stream); control the one or more fluorometers to fluorometrically analyze the permeate stream and determine therefrom a measured concentration of the fluorescent tracer in the permeate stream over a second period of time corresponding to the bolus (Figure 2; Paragraph [0066]; detector 202 monitors permeate stream concentration of marker); determine a flow rate-independent cumulative-time concentration of the fluorescent tracer in the feed stream based on the measured concentration of the fluorescent tracer in the feed stream over the first period of time (Figure 2; Figure 17; Paragraph [0023]; Paragraph [0056]; Paragraph [0066]; Paragraph [0067]; Paragraph [0068]; marker feed concentration is monitored and analyzed); determine a flow rate-independent cumulative-time concentration of the fluorescent tracer in the permeate stream based on the measured concentration of the fluorescent tracer in the permeate stream based on the measured concentration of the fluorescent tracer in the permeate stream over the second period of time (Figure 2; Figure 17; Figure 18; Paragraph [0023]; Paragraph [0056]; Paragraph [0066]; Paragraph [0067]; Paragraph [0068]; marker permeate concentration is monitored and analyzed); and determine an efficiency of the reverse osmosis membrane based on comparison of the flow rate-independent cumulative-time concentration of the fluorescent tracer in the feed stream to the flow rate-independent cumulative-time concentration of the fluorescent tracer in the permeate stream (Figure 17; Paragraph [0063]; Paragraph [0066]; Paragraph [0068]; Paragraph [0119]; monitoring of markers done to determine membrane integrity to determine potential breach of membrane).  
	Regarding instant Claim 15, Claim 14, upon which Claim 15 is dependent, has been rejected above.  Cohen further discloses wherein the controller is further communicatively coupled to the fluorescent tracer pump and configured to control the fluorescent tracer pump to introduce the bolus of fluorescent tracer into the feed stream (Figure 2; Paragraph [0067]; controller 212 controls dosing unit/pump 210).  
	Regarding instant Claim 16, Claim 15, upon which Claim 15 is dependent, has been rejected above.  Cohen further discloses wherein the controller is configured to control the fluorescent tracer pump to introduce the bolus of fluorescent tracer into the feed stream for a period of time ranging from 1 second to 60 minutes (Paragraph [0088]; duration of pulses can last within the 1 second to 60 minutes range).  
	Regarding instant Claim 17, Claim 15, upon which Claim 17 is dependent, has been rejected above.  Cohen further discloses wherein the controller is configured to control the fluorescent tracer pump to introduce the bolus into the feed stream for a period of time ranging from 30 seconds to 5 minutes (Paragraph [0088]; duration of pulses can last within the 30 second to 5 minute range).  
	Regarding instant Claim 18, Claim 14, upon which Claim 18 is dependent, has been rejected above.  Cohen further discloses wherein the one or more fluorometers comprise a first fluorometer positioned to fluorometrically analyze the feed stream and a second fluorometer positioned to fluorometrically analyze the permeate stream (Figure 2; Paragraph [0066]; molecular marker detector 218/202 monitors feed stream and permeate stream).
	Regarding instant Claim 19, Claim 14, upon which Claim 19 is dependent, has been rejected above.  Cohen further discloses wherein the first period of time is within a range from 0 to 60 minutes following initial introduction of the bolus of fluorescent tracer and the second period of time is within a range from 0 to 240 minutes following initial introduction of the bolus of fluorescent tracer (Paragraph [0055]; Paragraph [0066]; Paragraph [0088]; continuous monitoring performed on feed stream with discreet dosing of marker within time range; continuous monitoring performed on permeate stream with discreet dosing of marker within time range).  
	Regarding instant Claim 20, Claim 19, upon which Claim 20 is dependent, has been rejected above.  Cohen further discloses wherein the second period of time is the same as the first period of time (Figure 2; Figure 17; Paragraph [0023]; Paragraph [0056]; Paragraph [0066]; Paragraph [0067]; Paragraph [0068]; Paragraph [0088]; constant monitoring would allow for simultaneous monitoring of feed stream and permeate stream).  
	Regarding instant Claim 21, Claim 19, upon which Claim 21 is dependent, has been rejected above.  Cohen further discloses wherein the second period of is shifted from the first period of time by at least 1 minute (Figure 2; Figure 17; Paragraph [0023]; Paragraph [0056]; Paragraph [0066]; Paragraph [0067]; Paragraph [0068]; Paragraph [0088];  Paragraph [0184]; continuous monitoring provided, wherein flow of marker through system would provide a delay/shift in marker values; dosing and corresponding monitoring performed within time range).  
	Regarding instant Claim 22, Claim 14, upon which Claim 22 is dependent, has been rejected above.  Cohen further discloses wherein the controller is configured to:  determine the flow rate-independent cumulative-time concentration of the fluorescent tracer in the feed stream by at least integrating an area under a curve of the measured concentration of the measured concentration of the fluorescent tracer in the feed stream over the first period of time (Figure 18; Paragraph [0119]; see functions related to curve in Figure 18 including feed parameters); and determine the flow rate-independent cumulative-time concentration of the fluorescent tracer in the permeate stream by at least integrating an area under a curve of the measured concentration of the fluorescent tracer in the permeate stream over the second period of time (Figure 18; Paragraph [0119]; see functions related to curve in Figure 18).
	Regarding instant Claim 23, Claim 14, upon which Claim 23 is dependent, has been rejected above.  Cohen further discloses wherein the controller is configured to determine the efficiency of the reverse osmosis membrane based on comparison of the flow rate-independent cumulative-time concentration of the fluorescent tracer in the feed stream to the flow rate-independent cumulative-time concentration of the fluorescent tracer in the permeate stream by at least determining the efficiency according to an equation: R=1-Cp/CF wherein R is the efficiency of the reverse osmosis membrane at rejecting the fluorescent tracer, Cp is the flow rate-independent cumulative-time concentration of the fluorescent tracer in the permeate stream, and C-F is the flow rate-independent cumulative time concentration of the fluorescent tracer in the feed stream (Figure 9; Paragraph [0112]; see equation).
	Regarding instant Claim 24, Claim 15, upon which Claim 24 is dependent, has been rejected above.  Cohen further discloses wherein the controller is configured to control the fluorescent tracer pump to introduce the bolus of fluorescent tracer into the feed stream effective to cause the flow rate-independent cumulative concentration of the fluorescent tracer in the feed stream to range from 1 ppm-50,000 ppm-sec (Paragraph [0088]; concentration of dosages may be within the claimed ranges).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zeiher et al. (herein referred to as “Zeiher”, US Pat Pub. 2003/0183575) provides further evidence of using inert fluorescent tracers to monitor performance of membranes so that performance may be enhanced (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        07/28/2022